In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 14‐2711 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

DUANE L. O’MALLEY, 
                                                Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
                       Central District of Illinois.  
          No. 10‐cr‐20042‐002 — James E. Shadid, Chief Judge.  
                      ____________________ 

      ARGUED MAY 19, 2016 — DECIDED AUGUST 17, 2016 
                 ____________________ 
                              
   Before  WOOD,  Chief  Judge,  and  POSNER  and  ROVNER, 
Circuit Judges. 
    ROVNER,  Circuit  Judge.  Duane  “Butch”  O’Malley  is 
serving ten years in prison for violating the Clean Air Act by 
improperly removing and disposing of insulation containing 
regulated  asbestos.  See 42 U.S.C.  § 7413(c)(1);  40 C.F.R. 
§§ 61.145,  61.149,  61.150,  61.154.  After  we  upheld  his 
convictions  on  direct  appeal,  United States  v.  O’Malley, 
739 F.3d  1001  (7th Cir.  2014),  O’Malley  filed  in  the  district 
2                                                      No. 14‐2711 


court  what  he  dubbed  a  motion  under  Federal  Rule  of 
Criminal  Procedure  33(b)(1)  for a  new  trial  based  on  newly 
discovered evidence. That rule authorizes a district court to 
grant a timely request for a new trial “if the interest of justice 
so  requires.”  FED.  R.  CRIM.  P.  33(a).  The  district  court 
concluded       that     O’Malley’s        submission       contains 
constitutional  theories  that,  the  court  reasoned,  are 
incompatible  with  Rule 33  and  cognizable  only  under 
28 U.S.C.  § 2255.  And  the  remainder  of  O’Malley’s  motion 
could  not  entitle  him  to  relief  under  Rule 33,  the  court 
added,  because  the  new  evidence  is  not  material.  We 
conclude  that  the  entirety  of  O’Malley’s  submission  falls 
within the scope of Rule 33(b)(1) even if his theories overlap 
with § 2255, and that the district court should have respected 
his  choice  between  these  available  means  of  relief.  We  thus 
vacate  the  district  court’s  decision  and  remand  for  further 
proceedings. 
                           I. BACKGROUND 
    The facts of this case and the challenges O’Malley raised 
on  direct  appeal  are  described  fully  in  our  earlier  opinion, 
O’Malley,  739 F.3d  at 1003–06,  but  we  provide  a  brief 
summary  as  necessary  to  understand  the  current  appeal. 
Michael  Pinski  hired  O’Malley’s  company  to  replace  the 
sprinkler  system  in  a  building  that  Pinski  knew  to  have 
asbestos.  O’Malley  offered  to  remove  the  insulation  for  an 
additional  cost  and,  after  Pinski’s  warning  that  some  of  it 
contained  asbestos,  assured  Pinski  that  he  would  remove 
and  dispose  of  the  insulation  properly.  One  of  O’Malley’s 
employees,  James  Mikrut,  cautioned  O’Malley  that  the 
building  was  “probably  all  asbestos”  and  another  said  that 
O’Malley  needed  a  license  to  remove  asbestos.  O’Malley 
No. 14‐2711                                                                    3 


eventually hired four people for the job, and they wore light 
protective equipment while using a circular saw to strip dry 
insulation off the pipes, producing large amounts of asbestos 
dust. An asbestos‐abatement company refused to accept the 
discarded  asbestos  insulation,  so  Mikrut  and  two  other 
employees  dumped  garbage  bags  full  of  insulation  in  an 
abandoned  farmhouse, a  store dumpster, and  a field near a 
vacant  house.  Inspections  by  the  Environmental  Protection 
Agency  and  its  Illinois  counterpart  eventually  led  to 
O’Malley’s confession that he had not halted the work even 
after  suspecting  the  material  to  be  asbestos.  Testing 
confirmed the material to be a regulated type of asbestos at 
high  concentrations.  O’Malley,  Pinski,  and  Mikrut  were 
indicted in June 2010. Pinski and Mikrut pleaded guilty and 
testified against O’Malley at his jury trial in September 2011. 
On  direct  appeal  O’Malley  principally  argued  that,  because 
not  all  asbestos  is  regulated,  the  government  had  failed  to 
prove  that  he  knew  the  building  contained  regulated 
asbestos.  We  rejected  that  argument,  concluding  that 
asbestos is so dangerous and the probability of regulation is 
so  great  that  anyone  working  with  the  material  would  be 
presumed  to  know  the  applicable  regulations.  Id.  at 1007 
(citing  United States  v.  Int’l  Minerals  &  Chem. Corp.,  402 U.S. 
558, 565 (1971)). 
   Two  months  after  our  decision,  O’Malley  (proceeding 
pro se)  filed  what  he  labeled  as  a  motion  under  Rule 33 
seeking  a  new  trial  based  on  newly  discovered  evidence.1 

  This  submission  was  O’Malley’s  third  denominated  as  a  Rule 33 
1

motion.  His  first,  filed  the  day  after  his  trial  ended  and  denied  two 
months  later,  claimed  legal  errors  not  relevant  here.  The  second,  filed 
while  O’Malley’s  direct  appeal  was  pending,  also  rested  on  what  he 
described  as  newly  discovered  evidence—some  of  it  included  in  his 
4                                                                  No. 14‐2711 


O’Malley  asserted  that,  through  a  posttrial  demand  under 
the  Freedom  of  Information  Act  and  other  “investigative 
work,”  he  had  obtained  new  evidence  that  discredited 
Pinski,  who  was  critical  to  establishing  O’Malley’s 
knowledge  of  the  asbestos.  O’Malley  separated  the  new 
evidence  into  three  groups:  (1) information  withheld  from 
him  at  the  time  of  trial  about  Pinski’s  ongoing  cooperation 
with  federal  authorities  investigating  Pinski’s  involvement 
in  organized  crime;  (2) correspondence  and  agreements 
between  Pinski  and  the  Illinois EPA,  which,  O’Malley  says, 
demonstrate that Pinski steered him to violate the Clean Air 
Act unintentionally; and (3) an appraisal of Pinski’s property 
done  after  the  asbestos  removal  that,  O’Malley  asserts, 
contradicts Pinski’s trial testimony. 
    The  district  court  first  addressed  O’Malley’s  motion  in 
May 2014.  The  court,  following  O’Malley’s  lead,  separated 
the  evidence  into  the  same  three  groups  and  then  denied 
“claim  three”  (the  property  appraisal)  under  Rule  33.  The 
court  reasoned  that  the  appraisal,  even  if  previously 
unavailable  to  O’Malley,  would  have  been  “merely 
impeaching or cumulative” and unlikely to lead to acquittal. 
As  for  the  other  two  “claims,”  however,  the  district  court 
concluded  that  O’Malley  could  proceed  only  under  § 2255. 
The court  determined that Rule 33 motions based  on  newly 
discovered evidence are limited to situations in which (1) the 

present submission—but was withdrawn after the district court warned 
O’Malley  that  his  motion  would  be  construed  as  one  under  28 U.S.C. 
§ 2255.  Rule 33  does  not  limit  the  number  of  motions  for  new  trial 
grounded on newly discovered evidence, so long as the motions are filed 
within  three  years  of  the  verdict.  FED.  R.  CRIM.  P.  33(b)(1).  O’Malley’s 
trial was in September 2011, and he filed his current submission within 
three years, in March 2014. 
No. 14‐2711                                                              5 


new  evidence  establishes  actual  innocence  and  (2) the 
manner  in  which  the  new  evidence  came  to  light  after  trial 
does not suggest a constitutional violation. Although it was 
only  for  the  first  category  of  evidence  that  O’Malley  had 
invoked  Brady  v.  Maryland,  373 U.S.  83  (1963),  and  Giglio  v. 
United States, 405 U.S. 150 (1972), the district court concluded 
that Brady and Giglio applied to the second category as well 
and that O’Malley was relegated to raising both in a motion 
to  vacate  his  sentence  under  § 2255  rather  than  a  motion 
under Rule 33. The court gave O’Malley a deadline either to 
withdraw the motion or, if he preferred, amend it to include 
any other available  § 2255 claims.  See Castro v. United States, 
540 U.S. 375, 383 (2003). 
    O’Malley  moved  for  reconsideration,  insisting  that  his 
submission, in its entirety, is a bona fide Rule 33 motion. He 
also  asserted  that  he  is  innocent  and  that  the  new  evidence 
establishes  that  he  did  not  “knowingly”  deal  with  regulated 
asbestos. He pressed for a new trial or at least an evidentiary 
hearing,  under  Rule 33,  on  all  three  of  his  assertions  of 
newly  discovered  evidence.  In  the  alternative,  O’Malley 
requested more time to amend his submission if the district 
court  was  inflexible  about  construing  part  of  it  as  a  § 2255 
motion. In June 2014 the district court entered a “text order” 
denying  all  relief  and  noting  that  the  first  and  second 
“claims”  would  be  deemed  withdrawn  “without  prejudice 
to bringing them, and any other applicable collateral claims, 
as  a  properly  filed  [§] 2255  motion  within  the  applicable 
limitations period.”2  



 After the Supreme Court of the United States denied certiorari from our 
2

decision upholding O’Malley’s convictions, 135 S. Ct. 411 (Oct. 20, 2014), 
6                                                                   No. 14‐2711 


                                   II. ANALYSIS 
    O’Malley  argues  that  the  district  court  erred  in 
concluding that his postjudgment motion is not a legitimate 
Rule 33 motion, and instead must be a § 2255 motion, to the 
extent  that  it  relies  on  Brady  and  Giglio.3  Although  Rule 33 
decisions  typically  are  reviewed  for  abuse  of  discretion, 
see United States  v.  Berg,  714 F.3d  490,  500–01  (7th Cir.  2013); 
United States  v.  Palivos,  486 F.3d  250,  255  (7th Cir.  2007),  we 
review de novo the legal issue whether a claim is cognizable 
in  a  Rule 33  motion,  see United States  v.  Lawson,  810 F.3d 
1032, 1042 (7th Cir. 2016); United States v. Knope, 655 F.3d 647, 
660 (7th Cir. 2011). 
    We conclude that a postjudgment motion based on newly 
discovered  evidence  which  happens  to  invoke  a 
constitutional  theory  can  be  brought  under  Rule 33(b)(1)  or 
§ 2255,  and  thus  O’Malley  should  have  been  allowed  to 
choose  the  procedural  vehicle.  First,  nothing  in  the  text  of 
Rule 33  excludes  claims  of  newly  discovered  evidence  that 
rely on a constitutional theory, such as the rule of Brady and 
Giglio.  Rather  a  district  court  may  “grant  a  new  trial  if  the 


he separately filed a timely § 2255 motion claiming actual innocence, No. 
15‐cv‐2213 (C.D. Ill. Sept. 24, 2015). 
3 O’Malley appealed in August 2014, seeking to challenge both the initial, 
written  decision  from  May 2014  and  the  text  order  from  June 2014.  The 
district court granted him an extension of time to appeal, purporting to 
limit  that  extension  to  the  June  text  order  denying  the  motion  to 
reconsider.  But  the  district  court  did  not  fully  dispose  of  O’Malley’s 
motion  for  a  new  trial  until  entering  the  text  order,  and  O’Malley  filed 
his  notice  of  appeal  within  the  deadline  (as  extended  by  the  district 
court)  measured  from  that  order.  Thus  his  notice  of  appeal  is  sufficient 
for us to review the district court’s May 2014 written decision as well. 
No. 14‐2711                                                            7 


interest  of  justice  so  requires.”  FED.  R.  CRIM.  P. 33(a); 
see United States  v.  Peterson,  823 F.3d  1113,  1122  (7th Cir. 
2016). A time constraint is the only textual limit in the rule, 
and  O’Malley’s  motion  resting  on  newly  discovered 
evidence was timely filed within three years of his trial. See 
FED.  R.  CRIM.  P. 33(b)(1).  We  have  explained  that,  under 
Rule 33(b)(1),  the  “interest  of  justice”  requires  a  new  trial  if 
additional  evidence  (1) was  discovered  after  trial,  (2) could 
not have been discovered sooner through the exercise of due 
diligence,  (3) is  material  and  not  merely  impeaching  or 
cumulative,  and  (4) probably  would  have  led  to  acquittal. 
See United States v. Westmoreland, 712 F.3d 1066, 1072 (7th Cir. 
2013);  United States  v.  Hagler,  700 F.3d  1091,  1101  (7th Cir. 
2012); United States v. Reyes, 542 F.3d 588, 595 (7th Cir. 2008). 
And,  like  our  sister  circuits,  we  routinely  evaluate  Brady, 
Giglio,  and  other  constitutional  claims  that  were  raised  in 
postjudgment Rule 33(b)(1) motions. See, e.g., United States v. 
Salem,  578 F.3d  682,  685–90  (7th Cir.  2009)  (Brady  claim); 
United States v. L.E. Myers Co., 562 F.3d 845, 852, 856 (7th Cir. 
2009) (Brady claim); United States v. Ervin, 540 F.3d 623, 630–
32  (7th Cir.  2008)  (Brady  claim);  United States  v.  Calderon, 
No. 15‐1652,  2016 WL  3854228,  at *4  (1st Cir.  July 15,  2016) 
(Brady  and  Giglio  claim);  United States  v.  Rafidi,  No. 15‐4095, 
2016 WL 3670273, at *6 (6th Cir. July 11, 2016) (Brady claim); 
United States v. Schneider, 801 F.3d 186, 201–02 (3d Cir. 2015) 
(Brady  claim);  United States  v.  Bowen,  799 F.3d  336,  351–52 
(5th Cir.  2015)  (claim  of  prosecutorial  misconduct); 
United States  v.  Parse,  789 F.3d  83,  108–110  (2d Cir.  2015) 
(claim of juror bias); United States v. Flores‐Rivera, 787 F.3d 1, 
15–16  (1st Cir.  2015)  (Brady  claim);  United States  v.  Isaacson, 
752 F.3d  1291,  1309  (11th Cir.  2014)  (Brady  claim); 
United States  v.  Hoyle,  751 F.3d  1167,  1171  (10th Cir.  2014) 
8                                                        No. 14‐2711 


(Brady  claim);  United States  v.  Battles,  745 F.3d  436,  446–47 
(10th Cir. 2014) (Brady claim); United States v. Sessa, 711 F.3d 
316,  321  (2d Cir.  2013)  (Brady  claim);  United States  v.  Moore, 
709 F.3d  287,  292–93  (4th Cir.  2013)  (Brady  claim); 
United States v. Rubashkin, 655 F.3d 849, 857–58 (8th Cir. 2011) 
(claim of judicial bias); United States v. Robinson, 627 F.3d 941, 
948–52  (4th Cir.  2010)  (Brady  claim  and  claim  of  police 
misconduct). 
    Here  the  district  court  held  that  O’Malley  “is  seeking 
relief that he can only obtain through § 2255,” relying on our 
decisions  in  United States  v.  Evans,  224 F.3d  670  (7th Cir. 
2000), Ruth v. United States, 266 F.3d 658 (7th Cir. 2001), and 
United States  v.  Rollins,  607 F.3d  500  (7th Cir.  2010),  for  the 
proposition that Rule 33 does not authorize a postjudgment 
motion  based  on  newly  discovered  evidence  except  when 
that  evidence  implies  the  defendant’s  actual  innocence  and 
came  to  light  after  trial  in  a  manner  not  suggesting  a 
constitutional  violation.  That  reliance  is  mistaken.  Those 
decisions,  which  analyze  some  of  the  interplay  between 
Rule 33 and § 2255, do not purport to define the outer limits 
of claims that can be brought under Rule 33. 
    First,  in  Evans  we  concluded  that  a  legitimate, 
postjudgment  claim  of  actual  innocence  based  on  newly 
discovered  evidence  would  fall  within  the  scope  of  Rule 33 
but not § 2255. 224 F.3d at 672–74. We reasoned that motions 
to  vacate  under  § 2255  are  limited  to  claims  that  the 
defendant’s conviction or sentence was obtained in violation 
of the Constitution or a statute, and thus relief under § 2255 
may  not  be  available  absent  a  constitutional  or  statutory 
error  even  if  new  evidence  shows  a  factual  injustice.  See id. 
at 673–74; see also McQuiggin v. Perkins, 133 S. Ct. 1924, 1931–
No. 14‐2711                                                         9 


32  (2013)  (explaining  that,  although  the  Supreme  Court  has 
not yet recognized right to habeas relief based on standalone 
innocence  claim,  actual  innocence  may  excuse  procedural 
default  of  underlying  claim);  but see United States  v.  Berry, 
624 F.3d  1031,  1040  n.5  (9th Cir.  2010)  (noting  that  Ninth 
Circuit  recognizes  freestanding  innocence  claim  under 
§ 2255). In  Evans, though, we did not hold that an assertion 
of actual innocence is essential to a Rule 33 motion. A theory 
that  newly  discovered  evidence  establishes  the  defendant’s 
innocence  is  one,  not  the  only,  theory  that  would  support 
relief  under  Rule 33,  as  the  rule  encompasses  all  claims 
based  on  newly  discovered  evidence  which  likely  would 
lead to acquittal whether or not because of actual innocence. 
See United States v. Woods, 169 F.3d 1077, 1078 (7th Cir. 1999) 
(recognizing that Rule 33 would also be ground for retrial if 
newly  discovered  evidence  “would  lead  to  the  suppression 
of critical evidence, and thus to the acquittal of a person who 
actually  committed  the  crime”);  United States  v.  Jordan, 
806 F.3d  1244,  1252  (10th Cir.  2015)  (newly  discovered 
evidence  under  Rule 33  must  be  “of  such  a  nature  that  in  a 
new  trial  it  would  probably  produce  an  acquittal”  (quoting 
United States  v.  McCullough,  457 F.3d  1150,  1167  (10th Cir. 
2006));  Bowen,  799 F.3d  at 349  (newly  discovered  evidence 
under  Rule 33  “may  be  relevant  to  any  controlling  issue  of 
law”  and  “need  not  relate  only  to  guilt  or  innocence”); 
Weaver  v.  United States,  793 F.3d  857,  863  (8th Cir.  2015) 
(“When  newly  discovered  evidence  is  the  ground  for  a 
§ 2255  motion,  the  district  court  should  apply  the  same 
substantive  test  which  governs  a  motion  for  a  new  trial 
under Fed. R. Crim. P. 33 premised upon the same ground.” 
(quotation  marks  and  citation  omitted));  United States  v. 
Forbes, 790 F.3d 403, 406–07 (2d Cir. 2015) (newly discovered 
10                                                     No. 14‐2711 


evidence under Rule 33 must be likely to result in acquittal); 
United States v. McGee, 763 F.3d  304, 321  (3d Cir.  2015)  (new 
evidence  must  “probably  produce  an  acquittal”  (citation 
omitted));  United States  v.  Scrushy,  721 F.3d  1288,  1304–05 
(11th Cir.  2013)  (newly  discovered  evidence  “must  be  such 
that it would probably produce an acquittal” but “need not 
relate directly to the issue of guilt or innocence”). 
    Nor did we hold in Evans that a theory of constitutional 
or  statutory  error  established  through  newly  discovered 
evidence could never be brought under Rule 33. To the extent 
that some language in our decisions in Ruth and Rollins may 
imply  such  a  holding  in  Evans,  we  disavow  that 
interpretation. In Ruth, the defendant contended that he had 
received  new  evidence  (through  a  request  under  the 
Freedom  of  Information  Act)  which  bolstered  his  claim  of 
innocence,  and  we  concluded  this  theory  was  properly 
brought  under  Rule 33.  See 266 F.3d  at 660–61.  But,  relying 
on  Evans,  we  added  in  dicta  that  if  the  defendant  had 
included  a  Brady  claim  it  would  have  fallen  only  under 
§ 2255, see id. at 661, although Evans does not command that 
conclusion.  Then,  in  Rollins,  the  bulk  of  our  decision 
considers  the  jurisdictional  implications  of  a  motion  to 
reconsider  the  denial  of  a  motion  for  a  new  trial  based  on 
newly  discovered  evidence.  See 607 F.3d  at 501–04.  After 
acknowledging  that  the  district  court  had  determined  that 
the  evidence  relied  on  by  the  defendant  was  not  newly 
discovered, we stated that he should have brought his action 
under  § 2255  instead  of  Rule 33  because  he  had  asserted 
constitutional errors. See id. at 504. But, consistent with other 
circuits,  we  have  assessed  constitutional  theories  in  the 
context  of  postjudgment  Rule 33(b)(1)  motions  based  on 
newly  discovered  evidence  since  Evans  was  decided.  We 
No. 14‐2711                                                          11 


now  clarify  that  a  motion  for  a  new  trial  based  on  newly 
discovered  evidence  that  demonstrates  constitutional  or 
statutory  error  may  indeed  be  brought  under  Rule 33  and 
should be granted “if the interest of justice so requires.” FED. 
R. CRIM. P. 33(a). 
     Here,  O’Malley  asserted  that  he  possesses  newly 
discovered  evidence  which,  he  insists,  would  lead  to  his 
acquittal.  Some  of  that  evidence,  he  says,  was  withheld  by 
the  government  in  violation  of  the  rule  of  Brady  and  Giglio, 
which  presents  a  constitutional  claim  cognizable  under 
§ 2255.  But  when  overlapping  remedies  are  available,  a 
prisoner  is  permitted  to  choose  which  to  invoke. 
See United States v.  Boyd, 591 F.3d 953, 956–57 (7th Cir.  2010) 
(expressly  contrasting  Evans  and  allowing  defendant’s 
Rule 35(a)  motion  to  proceed  even  though  claim  also  could 
have been brought under § 2255); Collins v. Holinka, 510 F.3d 
666,  667  (7th Cir.  2007)  (“Persons  who  initiate  independent 
litigation  are  entitled  to  have  it  resolved  under  the  grant  of 
authority they choose to invoke.”). And here O’Malley chose 
to use Rule 33. There was no need to recast his submission as 
one under § 2255 because there was no need to prevent him 
from  “circumventing”  the  requirement  of  the  Antiterrorism 
and Effective Death Penalty Act of 1996 that our permission 
be  obtained  before  filing  a  second  or  successive  § 2255 
motion.  See 28 U.S.C.  § 2244(b)(3);  Poe  v.  United States, 
468 F.3d 473, 476 (7th Cir. 2006). The Supreme Court has said 
only that a district court must warn a prisoner and provide 
an  opportunity  to  withdraw  or  amend  the  motion  if  the 
court chooses to recharacterize that filing as a § 2255 motion. 
See Castro,  540 U.S.  at 383;  see also Figuereo‐Sanchez  v. 
United States,  678 F.3d  1203,  1206–07  (11th Cir.  2012); 
United States  v.  Blackstock,  513 F.3d  128,  134  (4th Cir.  2008); 
12                                                      No. 14‐2711 


In re Wagner,  421 F.3d  275,  278  (3d Cir.  2005).  In  Castro,  the 
Court  did  not  require  that  district  courts  recharacterize  a 
motion  as  one  under  § 2255.  See Henderson  v.  United States, 
264 F.3d  709,  711  (7th Cir.  2001)  (“Nothing  in  AEDPA  says 
that  a  motion  not  labeled  as  a  section  2255  motion  shall 
nevertheless be deemed one if it could have been so labeled 
accurately.  This  is  a  purely  judge‐made  rule,  and  so  its 
contours are up to the judges to draw.”); Zelaya v. Sec’y, Fla. 
Dep’t  of  Corr.,  798 F.3d  1360,  1366–67  (11th Cir.  2015) 
(allowing a prisoner to proceed, albeit unsuccessfully, under 
§ 2241  instead  of  § 2255  since  he  emphatically  had  insisted 
that  was  his  choice).  One  reason  that  district  courts  should 
warn about the consequences of recasting a submission is to 
help  the  prisoner  decide  “whether  he  should  contest  the 
recharacterization.”  Castro,  540 U.S.  at 384.  The  sequence  of 
events in O’Malley’s case allowed him the option of filing a 
timely  Rule 33  motion  or  a  timely  § 2255  motion,  and  he 
several  times  said  that  he  wanted  to  use  Rule 33  instead  of 
§ 2255. 
                           III. CONCLUSION 
    Because  the  district  court  improperly  required  O’Malley 
to bring pieces of his evidence in a separate action, we vacate 
the  ruling  and  direct  the  district  court  to  allow  him  to 
proceed  under  Rule 33.  We  express  no  opinion  on  the 
underlying merits of O’Malley’s motion.